Exhibit 10.5
 
RESIGNATION LETTER








May 14, 2008


Adex Media, Inc.
422 Oakland Drive
Raleigh, North Carolina 27609


Gentlemen:


This letter shall serve as notice that as of the date hereof, I hereby resign
from the Board of Directors of Adex Media, Inc. (the “Corporation”) and from all
offices that I hold.  My resignation is not the result of any disagreement with
the Corporation on any matter relating to its operation, policies (including
accounting or financial policies) or practices.






Sincerely,


/s/ D. Chad Allison


D. Chad Allison